Order sustaining writ reversed upon the law and the matter remitted to Special Term for determination by it of the question as to whether the relator was actually a fugitive from justice from the State of Massachusetts, upon such proofs as either party on reasonable opportunity of hearing may see fit to offer. Even assuming that the assistant district attorney then present at the hearing conceded the facts, testimony should have been taken. (People ex rel. Moore v. Holmes, 151 App. Div. 257; People ex rel. Genna v. McLaughlin, 145 id. 513.) Lazansky, P. J., Rich, Young, Seeger and Seudder, JJ., concur.